ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
D-STAR Engineering Corp.                       ) ASBCA No. 61947
                                               )
Under Contract No. FA8650-12-C-7243            )

APPEARANCE FOR THE APPELLANT:                     Mr. S. Paul Dev
                                                   Ashburn, VA

APPEARANCES FOR THE GOVERNMENT:                   Arthur M. Taylor, Esq.
                                                   DCMA Chief Trial Attorney
                                                  Michael T. Patterson, Esq.
                                                   Trial Attorney
                                                   Defense Contract Management Agency
                                                   Chantilly, VA

                                ORDER OF DISMISSAL

       By letter dated December 18, 2020, appellant indicated that it wished to withdraw
ASBCA No. 61947 and requested that the Board dismiss the appeal with prejudice.
Respondent does not object to appellant’s request. Accordingly, the appeal is dismissed
with prejudice from the Board’s docket.

      Dated: January 13, 2021



                                               ELIZABETH WITWER
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61947, Appeal of D-STAR
Engineering Corp., rendered in conformance with the Board’s Charter.

      Dated: January 13, 2021

                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals